Citation Nr: 0802592	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-08 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1969 to October 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2003 
rating decision of the Huntington, West Virginia Department 
of Veterans Affairs (VA) Regional Office (RO).  In June 2005, 
a Travel Board hearing was held before the undersigned.  A 
transcript of this hearing is of record.  Additional evidence 
was submitted with a waiver of initial consideration by the 
AOJ both at the Travel Board hearing and immediately 
following the hearing.  The veteran's claims file is now in 
the jurisdiction of the Montgomery, Alabama RO.  

The issue of entitlement to service connection for a back 
disorder based on de novo review is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if any action on his part is 
required.


FINDINGS OF FACT

1. An unappealed rating decision in April 2001 continued the 
denial of service connection for a back disorder based on a 
finding that the disability did not occur in and was not 
caused by service; the claim was originally denied (in 
February 1971) based on a finding that there was no current 
disability.

2. Evidence received since the April 2001 rating decision 
raises questions about the nature and etiology of the 
veteran's back disorder, relates to an unestablished fact 
necessary to substantiate the claim seeking service 
connection for a back disorder, and raises a reasonable 
possibility of substantiating the claim.  






CONCLUSION OF LAW

Evidence received since the April 2001 rating decision is new 
and material, and the claim of service connection for a back 
disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice timing or content is 
harmless.  Accordingly, the Board will address the merits of 
the claim.


B.	Factual Background, Legal Criteria, Analysis

Historically, a February 1971 rating decision denied the 
veteran's claim seeking service connection for a back injury 
based on a finding that a December 1970 VA examination did 
not show any residuals from his in-service back injury.  The 
veteran did not appeal this decision and it became final.  
38 U.S.C.A. § 7105.  An April 2001 rating decision continued 
the denial based on a finding that the veteran's sciatica 
complicated by lumbar myofascitis did not occur in nor was it 
caused by service.  The appellant did not timely appeal this 
decision and it also became final.  Id.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108. 

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the new definition 
applies.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any injury 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
injury was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Evidence of record in April 2001 included service medical 
records (SMRs) documenting that in September 1970 the veteran 
sustained, and was treated for, a back injury.  His October 
1970 separation physical examination is silent for any 
complaints, findings, treatment or diagnosis relating to a 
back disability.  

A December 1970 VA examination found moderate tenderness to 
percussion over the lumbar spine and tenderness of the left 
paravertebral area with moderate muscle spasm.  Moderate 
tenderness was also noted over the left sacro-iliac region.  
Forward lumbar flexion was limited to 70 degrees, but 
backward extension appeared normal.  Residuals of lower back 
injury was diagnosed.

An August 2000 VA examination included X-ray findings of 
vertebral subluxation in the lumbar region of spine.  
Sciatica complicated by lumbar myofascitis was diagnosed.

Evidence received since the April 2001 rating decision 
includes an April 2002 statement from the veteran's private 
healthcare provider, A.W.R., D.O., stating, "I have reviewed 
military service records on [the veteran] and in my opinion, 
his low back pain and injury is probably due to the injury he 
sustained while he was in the military."

A March 2003 VA examination diagnosed arthralgia of the 
lumbosacral spine with periodic loss of function due to pain.  

At his June 2005 Travel Board hearing, the veteran testified 
that when he injured his back while stationed in Vietnam, he 
was told he had a slipped disc or ruptured disc, and that the 
condition would not appear on an X-ray.  He was given the 
option of being flown to Japan to be put in traction or 
remaining in Vietnam on bed rest.  He testified he chose the 
latter option and, for the remaining period of his service, 
was restricted to bed rest.  The veteran did not recall being 
given a thorough separation physical examination, but he did 
recall being asked whether he wanted to file a claim for his 
injury, which he did.  He testified further that prior to 
service he never had any back problems, but that he has 
experienced constant back pain ever since service.  This 
impacted his options of postservice employment (in that he 
had to choose jobs that would not strain his back).

In June 2005, notarized statements were received from the 
following individuals: H.B., R.N., who stated she has been 
aware of the veteran's back problems for over 25 years and 
has realigned his back by adjusting it on many occasions, 
often several times in one day; J.M., a former co-worker, who 
stated that he has been aware of the veteran's back problems 
for over 35 years; R.A., a family member, who stated the 
veteran has had chronic back pain ever since he returned from 
service in Vietnam; and from C.F., a friend, who stated she 
has been aware of the veteran's back problems, which resulted 
from an injury sustained during his military service.  

Reopening of the Claim

Because the veteran's claim was previously denied based on a 
finding that his current back disorder did not occur in nor 
was it related to his service, for evidence to be new and 
material, it would have to tend to show otherwise, i.e., that 
the veteran's disability was incurred in or aggravated during 
his service.

The April 2002 statement from A.W.R., D.O., constitutes new 
and material evidence because it was not before the agency 
decisionmakers in April 2001 and it raises questions about 
the etiology of the veteran's current back disorder.  When 
taken at face value, as is required when determining solely 
whether to reopen a previously denied claim, the Board finds 
that the evidence relates to an unestablished fact necessary 
to substantiate the claim and raises a reasonable possibility 
of substantiating the claim.  Accordingly, the evidence is 
new and material and the claim of entitlement to service 
connection for a back disorder must be reopened.  


ORDER

The appeal seeking to reopen a claim of service connection 
for a back disorder is granted.


REMAND

As noted above, the veteran injured his back while in 
service.  He alleges his continued back pain is a result of 
the in-service injury.  

The veteran has been afforded two VA examinations in August 
2000 and March 2003.  Each examiner offered a different 
diagnosis for the veteran's back pain.  [Notably, the August 
2000 examiner diagnosed a condition that may be service-
connected, sciatica complicated by lumbar myofasciitis, 
whereas the March 2003 examiner diagnosed a condition that 
may not be service-connected, arthralgia of the lumbosacral 
spine.  Significantly, arthralgia (pain) alone, without a 
diagnosed or underlying malady or condition, is not a 
disability for which service connection may be granted. 
 Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds, 259 F.3d 
1356 (Fed. Cir. 2001).]  Neither examiner rendered an opinion 
as to whether his back pain was related to his in-service 
back injury.  

An April 2002 statement from the veteran's private healthcare 
provider stated that he reviewed the veteran's SMRs and, in 
his opinion, the veteran's low back pain and injury is 
probably due to the in-service back injury.  A.W.R., D.O.'s 
treatment records were neither sought nor obtained; as they 
may contain pertinent information that lends support for his 
nexus opinion, they should be secured.  

Governing regulation provides that an examination or opinion 
is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The United States Court of Appeals for 
Veterans Claims has held that the requirement for evidence 
that a disability "may be associated" with service is a 
"low threshold" requirement.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).  

As the record includes a past diagnosis of a condition that 
may be service-connected (sciatica complicated by lumbar 
myofascitis), a medical opinion from his private healthcare 
provider suggesting that his current condition may be related 
to his service, and also reflects that the veteran has 
complained of continuous symptoms of pain ever since his in-
service back injury (which satisfies the "low threshold" 
standard of McLendon), another VA examination for a medical 
opinion is necessary.  

Also, the veteran has indicated that he sought postservice 
treatment for his back disorder from Drs. M.H. and P.P.  In 
response to VA's request for medical records, Dr. M.H. 
returned a health insurance claim form.  Dr. P.P did not 
respond to VA's request for medical records.  As records of 
such treatment may indeed contain pertinent information, they 
should be secured, if available.

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), which held that the VCAA notice requirements apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
Here, the veteran was not notified of the criteria for 
establishing a disability rating or the effective date of an 
award.  

Accordingly, the case is REMANDED for the following:

1.  The RO should send the veteran a 
letter regarding the rating of back 
disorder and effective dates of awards as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).

2.  The RO should also ask the veteran to 
identify the provider(s) of all 
postservice treatment or evaluation he has 
received for his back disorder, records of 
which are not already associated with the 
claims file, and to provide any releases 
necessary for VA to secure records of such 
treatment or evaluation.  The RO should 
obtain complete records of all such 
treatment and evaluation from all sources 
identified by the veteran.  The RO should 
specifically obtain complete records of 
treatment or evaluation the veteran 
received for his back disorder from 
A.W.R., D.O. and Drs. M.H. and P.P.  In 
conjunction with this development, the 
veteran should be advised of the 
provisions of 38 C.F.R. § 3.158(a), and 
that it remains his responsibility to 
ensure that the records are received if 
the RO is unable to obtain them.

3.  The RO should then arrange for the 
veteran to be examined by an appropriate 
physician to determine the etiology of his 
current back disorder.  The veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  Any indicated studies should 
be performed.  Based on review of the 
record and examination of the veteran, the 
examiner should provide opinions 
responding to the following questions:

(a) Does the veteran have a back disorder 
entity and, if so, what is the proper 
diagnosis for such entity?

(b) If a current back disorder is 
diagnosed, is such disability, at least as 
likely as not (50 percent or better 
probability), related to the veteran's 
back injury in service?  

The examiner should explain the rationale 
for any opinion given.

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


